Citation Nr: 0812225	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-05 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
October 1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In August 2007, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration, including in particular to obtain a 
clarifying medical opinion.


FINDING OF FACT

The veteran's acquired psychiatric disorder, irrespective of 
the specific diagnosis, was not caused by his active military 
service.


CONCLUSION OF LAW

The veteran's acquired psychiatric disorder is not due to 
disease or injury incurred in or aggravated by his service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in March 
2005, August 2007, and November 2007, the RO and AMC advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board sees the RO issued the first VCAA notice letter 
prior to initially adjudicating the claim in June 2005, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  That March 2005 VCAA letter also 
specifically asked the veteran to provide any evidence in his 
possession pertaining to his claim.  Id., at 120-21.  In any 
event, VA's Office of General Counsel has indicated requiring 
VA include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and, 
therefore, not binding on VA.  See VAOPGCPREC 1-2004 (Feb. 
24, 2004) (OGC discussed this in response to the holding in 
Pelegrini v. Principi, 17 Vet. App. 183 (2002) (Pelegrini I), 
but the Court used basically the same language in Pelegrini 
II, so it is equally applicable).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the Chief 
Legal Officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

The Board also sees that, in a March 2006 letter, the veteran 
was informed that a downstream disability rating and 
effective date will be assigned if he establishes his 
underlying entitlement to service connection.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



Consider, as well, that, since providing the additional VCAA 
notice in March 2006, August 2007, and November 2007, the RO 
has gone back and readjudicated the claim in the May 2006, 
June 2006, September 2006, and January 2008 supplemental 
statements of the case (SSOCs).  This is important to point 
out because the Federal Circuit Court has recently held that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Even if there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  



With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), VA medical records, 
private medical records, and the reports of his VA 
compensation examinations - including his recent 
reexamination on remand in September 2007 and the November 
2007 addendum for the clarifying medical opinion the Board 
had requested when remanding this case in August 2007.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

It equally deserves mentioning that, in response to the most 
recent January 2008 SSOC, the veteran indicated he had no 
other information or evidence to submit.  So as there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its August 
2007 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Claims for Service Connection

Service connection is granted for current disability 
resulting from an injury sustained or a disease contracted in 
the line of duty during active military service, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303(a), 3.306.  

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10 
percent) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  There are numerous, albeit varying, diagnoses of 
record confirming the veteran has an acquired psychiatric 
disorder of some sort.  For example, his private therapists 
have diagnosed cyclothymic disorder, bipolar disorder and 
alternatively, depressive disorder and/or alcohol abuse.  And 
the VA physician who examined the veteran in September 2007, 
on remand, diagnosed intermittent explosive disorder, 
depressive disorder, not otherwise specified, and personality 
disorder, also not otherwise specified with antisocial 
traits.  So there is no disputing the veteran has an acquired 
psychiatric disorder of some sort, although the 
September 2007 VA examiner did not agree that a diagnosis of 
bipolar disorder was warranted.



So as the Board indicated when remanding this case in August 
2007, the determinative issue is thus whether the veteran's 
acquired psychiatric disorder is attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The veteran's service medical records (SMRs) are unremarkable 
for any complaint, diagnosis of or treatment for a 
psychiatric disorder until his September 1977 separation 
examination.  In a Report of Medical History questionnaire he 
completed during that examination given in anticipation of 
his discharge from active duty, he indicated that he had 
feelings of depression and excessive worry, as well as 
nervous trouble.  The evaluating physician wrote that the 
veteran had depression and worry secondary to a personal 
problem.  Other records from service show he was discharged 
from active duty for hardship because his mother was ill.  
His September 1977 separation examination did not reveal he 
had any chronic psychiatric disorder, as opposed to, for 
example, situational depression and anxiety given his 
unfortunate circumstances at that particular time.

In the post-service treatment records obtained from the 
S.L.H. private clinic there is on file as of July 2005 a 
physician's continuing assessment of depression.  Also 
obtained by the veteran is a September 2005 letter from a 
former employer recounting that, over the course of the past 
30 years, the veteran had demonstrated periods of mood swings 
and, at times, outbursts.  An October 2005 lay statement from 
his wife indicated having observed instances of emotional and 
seemingly depressed type behavior on his part prior to his 
separation from military service.

In November 2005 the veteran had a VA examination, during 
which he reported having experienced several psychological 
stressors beginning in service.  He referred to having 
received a hardship discharge following the death of his 
mother and also having had various relationship difficulties 
with his wife.

He also claimed to have been actually diagnosed with manic 
depressive disorder at the time of his discharge from the 
military.  After evaluating his reported history and 
conducting a mental status examination, the VA examiner 
diagnosed alcohol dependence.  He further found that the 
veteran did not meet the criteria for a diagnosis of major 
depression, and that he was not then receiving any 
psychiatric treatment.  It was considered, instead, that he 
had a long history of alcohol dependence, which had led to 
problems with controlling his temper, impulsivity, and loss 
of several jobs.  This VA examiner further indicated that 
there was some evidence of anxiety and depression associated 
with stressors at the time of the veteran's discharge from 
active duty service, but it was not thought to be outside the 
realm of what would be expected with these stressors.  It was 
concluded there was no evidence of disability related to his 
military service.

Since that VA examination, there have been additional records 
obtained concerning the veteran's more recent treatment at a 
state mental health center in South Carolina, indicating 
initially in December 2005 a diagnosis of depression, and 
then in January 2006 a diagnosis of bipolar disorder, 
depressive.  A March 2006 letter from a counselor at this 
facility further states the diagnosis of bipolar affective 
disorder, depressed, severe, without psychotic features.  
According to this counselor, the veteran's history suggested 
that his illness had interfered with his ability to work, 
including explosive temper episodes as a manifestation of the 
disorder.  It was deemed impossible to say with certainty 
that any one stressor in his life "caused" him to have 
bipolar disorder - however, it was certainly possible that 
his military service, which became particularly stressful 
toward the end, could have triggered his illness.  Moreover, 
if he already had the illness, it seemed likely that this 
stress could have aggravated his condition.

In August 2006, the veteran provided lay statements from 
other individuals attesting to the fact that they had not 
witnessed nor were aware of any episodes of alcohol abuse on 
his part.



During his February 2007 video-conference hearing, the 
veteran testified that he had first sought treatment for his 
mental disorder at a community mental health center about a 
year prior to the hearing.  He stated that his anger control 
problem had cost him many jobs, and that he had had over 40 
jobs since leaving the military.  He had been working at his 
current job four about four months.  He stated that going to 
church helped him control his symptoms.  He denied abusing 
alcohol.  He said that his mother became ill while he was in 
service, and that as a result he was temporarily reassigned 
to a different base.  He believed the problems he had during 
service had caused his mental disorder, while at the same 
time acknowledging that his mental health care providers had 
not been able to provide a definite connection to his 
military service.

As already alluded to, the Board remanded this case in August 
2007 for further development and consideration.  The remand 
was necessary because of the several different diagnoses that 
had been made and looming uncertainty over whether the 
veteran has an acquired psychiatric disorder that:  (1) can 
be service connected (keeping in mind that alcohol abuse and 
personality disorders generally cannot, see 38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.301(d), 3.303(c), 4.9)) and (2) if he 
does, to determine whether the condition is attributable to 
his military service.  See also VAOGCPREC 7-99 (June 9, 
1999).

The veteran had the requested VA mental disorders examination 
in September 2007.  The examiner noted the veteran had 
received a diagnosis of bipolar disorder in December 2005 at 
a community mental health center.  The examiner reviewed the 
records from that facility and stated the health care 
providers there did not indicate the full criteria for 
bipolar disorder.

On objective mental status evaluation, the veteran reported 
feelings of depression and anger.  He said his depression 
started towards the end of his service, noting his mother was 
ill at the time.  He indicated he was first treated in 2005.  
He reported anger problems at work and thoughts of suicide in 
the past.  He also reported a verbal altercation with a 
superior while in the military.  He denied experiencing 
periods of excessive energy and sleeplessness, periods of 
significant increase in libido, or significant financial 
debt.  He also denied abusing alcohol and drugs.  
The examiner asked him why there was a history of alcohol 
abuse in his records and he replied, "I have to be honest 
with you.  A few of my friends told me the last time that I 
was in they would help my case, so I exaggerated it."  His 
responses to the CAGE alcohol abuse screening test were 
negative, indicating he did not abuse alcohol.  

The veteran was an accurate historian.  His insight was 
adequate and his affect was normal.  He demonstrated adequate 
attention and was not distractible.  His spontaneous speech 
was fluent, with proper grammar, and free of paraphasias.  He 
denied dysphoria and crying.  He reported mild hypersomnia, 
anergia, and intermittent feelings of hopelessness and 
helplessness.  He denied other symptoms of depression.  He 
rated his mood on a scale from 1 to 10, with 1 being happy 
and 10 being very depressed, as a 1 or 2.  He denied suicidal 
ideation or plan, but reported intermittent passive thoughts 
of death.  

As already mentioned, the examiner diagnosed intermittent 
explosive disorder, depressive disorder not otherwise 
specified, and personality disorder, also not otherwise 
specified with antisocial features.  The examiner concluded 
the veteran was not presenting with bipolar disorder and that 
the diagnosis made at the community mental health center 
appeared to be largely based on his anger and presence of 
some mild depressive symptoms.  He was showing anger control 
difficulties and minimal mood disturbance.  The VA examiner 
determined the veteran's current psychiatric presentation 
resulted in "no degree of impairment on social functioning 
and only a minimal degrees of impairment in occupational 
functioning," despite having frequent jobs.  

Since this examiner did not provide the requested etiology 
opinion or indicate whether he had reviewed the claims file 
for the veteran's pertinent medical and other history (except 
for mentioning the records of his treatment at the community 
mental health center), the RO sent the file back to the 
examiner for an addendum.  In November 2007, the examiner who 
had performed the September 2007 mental status evaluation 
wrote an addendum providing the additional necessary 
information.  He was asked to provide an opinion as to 
whether it was at least as likely as not that the veteran's 
current psychiatric disability was related to his marital 
problems and the death of his mother that were noted at the 
time of his separation form service.  The examiner responded 
by stating that he had the veteran's claims file at the time 
of the examination, and that he had reviewed it in its 
entirety.  This examiner went on to conclude that "there is 
no etiological relationship between [the veteran's] current 
psychiatric presentation and his marital difficulties and the 
loss of his mother."

The evidence against granting service connection far 
outweighs the evidence supporting the claim.  The veteran's 
counselor that submitted the March 2006 letter readily 
acknowledged that it is simply impossible to say with 
certainty that any one stressor in the veteran's life caused 
his psychiatric disorder.  That said, an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  An etiological opinion should be viewed in its full 
context and not characterized solely by the medical 
professional's choice of words.  See Lee v. Brown, 10 Vet. 
App. 336, 338 (1997).  But just as well, the Court has also 
held that a doctor's opinion phrased in terms tantamount to 
"may or may not" be related to service is an insufficient 
basis for an award of service connection.  Winsett v. West, 
11 Vet. App. 420, 424 (1998).  And, here, even considering 
the statements in this letter in a light most favorable to 
the veteran, they are sufficiently speculative that they do 
not provide the required degree of certainty to grant the 
claim.  For instance, this counselor used equivocal terms 
such as "possible" and "could have" when discussing the 
potential relationship between the veteran's current 
psychiatric disorder and his military service, but especially 
in reference to the anxiety and depression he experienced 
near the end of his tour of duty.  And the Court has 
repeatedly declined to accept these type opinions, couched in 
equivocal terms, as justification for granting 
service connection because saying a condition "may be" or 
"could be" related to the veteran's military service is 
just as well tantamount to saying the condition 
"may not be" or "could not be" related to his military 
service.  See, e.g., Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).



This counselor used the same equivocal language when raising 
the additional possibility that, "if" the veteran already 
had an existing psychiatric disorder at this relevant time in 
question during service, his stress "could have" aggravated 
his condition.  But aside from the fact that there is no 
indication the veteran had a 
pre-existing psychiatric disorder when beginning his military 
service, as opposed to the situational depression and anxiety 
he had just begun to experience near the end of his term of 
service - because of his mother's poor health and the 
problems he was experiencing in his marriage, this 
counselor's suggestion of this is equally speculative and, 
therefore, also insufficient to support the claim.  See, too, 
VAOPGCPREC 3-2003 (July 16, 2003), a VA General Counsel 
precedent opinion holding that, in order to rebut the 
presumption of soundness in 38 U.S.C.A. § 1111, VA must 
demonstrate by clear and unmistakable evidence both that the 
disease or injury in question existed prior to service and 
that it was not aggravated by service.  The claimant is not 
required to show the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  This holding replaced the 
previous standard under 38 C.F.R. § 3.304(b), which had 
required that if a condition was not noted at entry but was 
shown by clear and unmistakable evidence to have existed 
prior to entry, the burden then shifted to the claimant to 
show the condition increased in severity during service.

It equally deserves mentioning that, after the notation of 
situational depression and anxiety during his 1977 separation 
examination, just prior to his discharge from the military, 
even the veteran acknowledges that he did not again complain 
of or request treatment for any psychiatric-related illness 
until 2005, at the earliest.  That was almost 30 years after 
his military service ended.  The Federal Circuit Court has 
determined that such a lengthy lapse of time is a factor for 
consideration in deciding a service-connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).



In contrast to the March 2006 letter from the private 
counselor, the November 2005 and especially more recent 
September and November 2007 VA examiners' opinions to the 
contrary are far more definitive and, therefore, a lot more 
probative.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(the Board may consider and evaluate the underlying basis of 
an opinion on a medical question and determine whether to 
accept such an opinion under the circumstances).  See, too, 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Indeed, as 
mentioned, the veteran has even personally admitted 
exaggerating the amount of alcohol he drank because he 
thought it would help his case if determined he had abused 
alcohol.  This self-admitted revelation to the most recent 
September 2007 VA examiner cast serious doubt on the 
veteran's credibility - which, in turn, means not only the 
November 2005 VA examiner but also the private counselor who 
submitted the March 2006 letter perhaps did not have accurate 
information to form the bases of their diagnoses and opinions 
concerning the etiology of his psychiatric disorder.  See, 
e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(indicating the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the veteran).  Rather, as the Court further 
explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
reliance on a veteran's statements renders a medical report 
not credible only if the Board rejects the statements of 
the veteran as lacking credibility.

But aside from this, the veteran should keep in mind that 
alcoholism, even assuming for the sake of argument that he 
was ever afflicted with it, could only be service connected 
if shown to be a residual complication of his psychiatric 
disorder.  He cannot, as a matter of law, establish his 
entitlement to service connection for alcoholism where it is 
the primary (i.e., precipitating), as opposed to secondary, 
disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).

The veteran's personal lay statements, as well as those from 
his friends and other acquaintances, while competent to 
attest that they have noticed him depressed, etc., including 
during the time at issue during service, are insufficient to 
establish the required linkage between his current 
psychiatric disorder, irrespective of the specific diagnosis, 
and his military service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In the absence of this necessary link between the claimed 
psychiatric disorder and the veteran's period of active 
military service, the appeal cannot be granted because the 
preponderance of the evidence is unfavorable, in turn meaning 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for an acquired psychiatric 
disorder	 is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


